DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 23 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuitjen, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C.§101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-7, 9-12, 14, 16-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0213253; hereinafter Wang) in view of Friedman et al. (US 2014/0268167; hereinafter Friedman).
Wang shows an optical coherence tomography ("OCT") system for detecting one or more lumen edges, one or more stents or stent struts, and/or one or more artifacts in one or more images (abstract), the system comprising: one or more processors that operate to: use OCT polar coordinate image data to detect one or more of the lumen edges, one or more stents or stent struts, and/or one or more artifacts in the one or more images ([0044]); find a major peak and edge in each one-dimensional (1D) data or A-line of the OCT polar coordinate image data ([0049])); detect and remove a guide wire ([0069]); detect and process one or more stent candidates ([0030]); merge and extend a stent region (the image analysis technique which determines the presence of a stent and its structural components such as struts, is considered to “merge” and “extend” in order to achieve final displayed output of the complete stent, [0030]-[0031], [0035]); calculate a shadow profile and find or confirm the stent or stent strut and/or a center of the stent or stent strut ([0045]-[0046]); extract a lumen edge near a border of the lumen and the one or more stents or stent struts ([0081]); interpolate missing data or one or more parts of the lumen edge ([0081]); find one or more embedded stents or stent struts (covered struts, [0081]); and output or store the lumen edge and stent strut information and/or a location of the center of the stent or stent strut ([0081]). 
Wang also shows wherein the one or more processors further operate to exclude or remove the sheath and remove the guide wire using one or more characteristics of the sheath and/or guide wire to improve a success rate of detecting the lumen edge and the one or more stents or stent struts ([0069]); the one or more processors further operate to process each of the one or more stent candidates at a local region and search neighbor lumen edges on both sides of the guide wire and/or the one or more stent strut(s) ([0044]-[0046]); use the interpolation of the lumen edge to calculate the shadow profile, to confirm or find a shadow of the one or more stents or stent struts, and/or to confirm or find the center location of the one or more stents or stent struts ([0081]); extract the lumen edge or portions of the lumen edge from secondary peaks near the border of the lumen and the one or more stents or stent struts; identify one or more valid lumen edges or portions of the lumen edge that exist as the second peaks behind the stent peak near the border region; and/or include the extracted one or more valid lumen edges in lumen edge results to improve the quality of the lumen edge results (stent struts and luminal boundary detected; [0081]); interpolate both missing portions of the lumen edge or the missing lumen edge and the lumen peak to form complete enclosing curves of the lumen edge; and/or calculate the shadow profile based on a profile of the interpolated peaks to identify the embedded stent region, and search the stent or stent strut using a peak width pattern ([0055], [0072], [0081]); detect the lumen edge, the guide wire, the one or more stents or stent struts, and/or one or more other artifacts in polar coordinate images or the polar coordinate image data, based on the information on each A-line, and then using neighbor A-line information to group or classify the detected lumen edge, guide wire, one or more stents or stent struts, and/or one or more other artifacts into objects or object types ([0081]); extract the objects from the polar coordinate images in such a manner that levels of layers are identified and a next level of results has a lesser or smaller region of interest to work with and has a confidence or additional confidence of the grouped or classified objects or object types (image processing steps which identify struts and artifacts, [0081]; probability high confidence struts, [0054]-[0056], [0061]-[0062]); and/or performing processing in, or adopting, an iterative manner to add information on extracted objects on each A-line, and to fully cover all A-lines and objects that can be detected in the polar coordinate images; comprising one or more of the following: a light source that operates to produce a light; an interference optical system that operates to: (i) receive and divide the light from the light source into a first light with which an object or sample is to be irradiated and a second reference light, (ii) send the second reference light for reflection off of a reference mirror of the interference optical system, and (iii) generate interference light by causing reflected or scattered light of the first light with which the object or sample has been irradiated and the reflected second reference light to combine or recombine, and to interfere, with each other, the interference light generating one or more interference patterns; and/or one or more detectors that operate to continuously acquire the interference light and/or the one or more interference patterns such that the one or more lumen edges, the one or more stents, and/or the one or more artifacts are detected in the images, and the one or more stents and/or the one or more artifacts are removed from the one or more images (OCT system structure; [0023]-[0024]); wherein one or more of: a target or object being image in the at least one image is one or more of: tissue, soft tissue, a vessel, a biological tubular structure, an artery, an intestine, a vein, an organ, and/or a biological structure of a patient being imaged; and the one or more artifacts includes one or more of: a stent, a stent strut, stents, stent struts, a guidewire, guidewires, and/or any tool or component used for an imaging procedure for the at least one image ([0024]-[0026]).
Wang fails to show “filtered” OCT data, detect and exclude or remove a sheath from the OCT polar coordinate image data.
Friedman discloses image processing devices and methods.  Friedman teaches “filtered” OCT data, detect and exclude or remove a sheath from the OCT image data ([0116]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Wang to filter/extract a sheath as taught by Friedman, as the sheath represents continuous extraneous image data which can be removed to better highlight the desired stent struts in the image.

Claim(s) 2, 4, 8, 13, 15, and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0213253; hereinafter Wang) in view of Friedman et al. (US 2014/0268167; hereinafter Friedman) as applied to claims 1, 7, 12, and 18 above, and further in view of Ambwani (US 2017/0140243).
Ambwani discloses detection of stent struts relative to side branches.  Ambwani teaches detect one or more peaks and associated edges from the 1D data or the A-line data; calculate one or more peak widths on the 1D data or the A-line data and a gradient of the 1D data or the A-line data; accept one or more objects on the same A-line; group the one or more objects together based on a connectivity between neighbor A-lines; and distinguish different objects based on a peak value, peak and edge positions, and different width values (locate struts vs dark backdrop of side branches using width of intensity peaks; [0050]-[0053]); operate to detect the stent candidates using an edge position jump and a narrow peak width pattern (use edge positions and peak width pattern to identify stent struts; [0050]-[0053]); the extraction of the lumen edge or the portions of the lumen edge are based on a connectivity of the current lumen edge by searching the second peak outside of the major peak on the A-line that already has been identified or that is identified as a non- lumen peak, and/or wherein the extraction process searches on both sides of the one or more stents or stent struts until no further peak is found (locate all stent struts in displayed image encompasses searching all sides of the stent, [0044]-[0045]; [0050]-[0053]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Wang and Friedman to identify and detect all peaks in the image using for example a peak width as taught by Ambwani, as Ambwani teaches that the width of the intensity peaks will provide an accurate measurement for identifying whether a particular scan line contains a stent strut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793